DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 04 March 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21-40 are new.
Specification and drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Claim Objections
Claims 26-27, 31-32 and 36-40 are objected to because of the following informalities:  
In claim 26, there appears to be an editorial error in line 1, since the second comma should be deleted.
Claim 27 is objected to as depending from an objected claim.
In claim 31, lines 1-2, the phrase “wherein the curved state comprises a convexly curved state” appears to contain an editorial error since “convexly” apparently should be –concavely--.  As shown in figures 33A and 33B, the anvil surface is configured to transition from a concavely curved state to a non-curved state when the first and second stapler portions are coupled together to compress tissue.  If claim 31 is intended to refer to figure 34, it is noted that figure 34 is described in paragraph [000128] of the specification as showing that the anvil flexes convexly and assumes a curved state, not that the anvil transitions from a curved state to a non-curved state.  For examination purposes, claim 31 is interpreted as requiring the curved state comprises a concavely curved state.  
	Claim 32 is objected to as depending from an objected claim.
	In claim 36, line 14, the phrase “the anvil surface” lacks proper antecedent basis since this is the first occurrence of “anvil surface”.
Claims 37-38 are objected to as depending from an objected claim.
In claim 39, line 10, the phrase “the anvil surface” lacks proper antecedent basis since this is the first occurrence of “anvil surface”.
	Claim 40 is objected to as depending from an objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman et al. (US Pat. No. 7,743,960).
With respect to claim 39, Whitman et al. disclose a surgical stapler (figs. 4(a)-4(c), col. 5, lines 50-51) comprising a body (pistol grip structure, fig. 1, col. 1, lines 21-45), and an end effector (elongated shaft and distal portion, fig. 1, col. 1, lines 21-45) distal to the body, the end effector including a first jaw (jaw 80, fig. 4(a), col. 5, line 59), and a second jaw (jaw 50, fig. 4(a), col. 5, line 56), the first and second jaws are configured to transition between an open state (fig. 4(a), col. 5, lines 52-53) and a closed state (fig. 4(c), col. 5, lines 55-56) in which the first and second jaws are configured to cooperate to compress, staple, and cut tissue (col. 3, lines 44-45), wherein the second jaw 50 is configured to deflect relative to the first jaw when the first and second jaws assume the closed state such that the anvil surface (curved surface 1081, fig. 4(a), col. 5, lines 58-60) transitions from a concavely curved state to a non-curved state.  Whitman et al. disclose the jaw 50 is formed of a “resilient, deformable material” and is “configured to at least partially straighten, relative to the curved position” when a sufficient clamping force is exerted (col. 6, lines 1-7), and therefore is considered to disclose that the second jaw is configured to deflect relative to the first jaw such that the anvil surface transitions from a concavely curved state to a non-curved state.  
With respect to claim 40, Whitman et al. disclose a clamping member (driver 88, threaded rod 90, pin 92, fig. 3(a) and shown not numbered in figs. 4(a)(-(c), col. 4, lines 1-13) configured to releasably clamp the first and second jaws together from an unclamped state (fig. 4(a)) to a clamped state (fig. 4(c)), wherein the anvil surface 1081 is configured to assume the concavely curved state when the surgical stapler is in the unclamped state, and the non-curved state when the surgical stapler is in the clamped position (clamping, cutting and stapling; clamping force, col. 5, lines 50-51 and lines 60-61).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US Pat. No. 4,633,874) in view of Whitman et al. (US Pat. No. 7,743,960).
With respect to claim 21, Chow et al. disclose a surgical stapler 20 (fig. 1, col. 7, lines 58-59) comprising a first stapler portion (staple cartridge carrying jaw member 24, fig. 2, col. 7, lines 60-61) having a first distal jaw (figs. 2 and 6) configured to support a stapling assembly (staple cartridge 60, fig. 6, col. 9, lines 16-19) having a deck surface (fig. 6); and a second stapler portion (anvil carrying jaw member 22, fig. 2, col. 7, lines 61-64) having a second distal jaw (figs. 2 and 6) that supports an anvil 40 (fig. 5, col. 8, lines 31-36) having an anvil surface (staple forming pockets 44, fig. 5, col. 8, lines 38-40), wherein the second distal jaw defines a longitudinal axis (fig. 5, col. 8, lines 31-36), wherein the first and second stapler portions 22, 24 are configured to selectively separate (fig. 2) and couple together (fig. 3) to compress, staple, and cut tissue positioned between the deck surface and the anvil surface (col. 9, lines 1-8), wherein the anvil surface is configured to transition from a first state to a second state relative to the longitudinal axis when the first and second stapler portions are coupled together to compress tissue (col. 4, lines 8-14; col. 5, lines 12-20; col. 14, lines 4-9).  Chow et al. disclose that the anvil carrying jaw member 22 is flexible such that the rear portion of the jaw member 22 bends away from the jaw member 24 and the front portion bends toward the jaw member 24 when the jaws are clamped and the cam 152 is operated (col. 5, lines 12-20; col. 14, lines 4-9) in order to urge the staple cartridge and anvil together (col. 5, lines 12-20), and therefore the anvil surface is considered to be configured to transition from a first state (before cam is operated) to a second state (flexed, after cam is operated) relative to the longitudinal axis when the first and second stapler portions are coupled together.  
Chow et al. fails to disclose the anvil is configured to transition from a curved state to a non-curved state.  
Whitman et al. disclose a surgical stapler including a first jaw (jaw 80, fig. 4(a)) supporting a stapling assembly 104, and a second jaw (jaw 50, fig. 4(a), col. 5, line 56) supporting an anvil having an anvil surface (curved surface 1081), wherein the anvil surface is configured to transition from a curved state to a non-curved state relative to the longitudinal axis.  Whitman et al. disclose the jaw 50 is formed of a “resilient, deformable material” and is “configured to at least partially straighten, relative to the curved position” when a sufficient clamping force is exerted (col. 6, lines 1-7), and therefore is considered to disclose that the anvil surface is configured to transition from a curved state to a non-curved state relative to the longitudinal axis.  Whitman et al. disclose that the jaw with the curved clamping surface that at least partially straightens reduces the tendency of tissue to escape from the distal ends of the jaws (col. 5, line 56 through col. 6, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the anvil surface with the anvil surface configured to transition from a curved state to a non-curved state relative to the longitudinal axis as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.       
In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the Chow et al. and Whitman et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the particular shape of the flexible anvil would allow for the normal and predictable result of grasping tissue and providing a uniform tissue gap when the stapler is used.  The arrangement of the stapler parts in the claims is no more than a combination and substitution of other old and well-known arrangements of stapler parts.  The features set forth in applicant’s claims are taught by the Chow et al. stapler as now modified by the teachings of Whitman et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Chow et al. and Whitman et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
With respect to claim 22, Chow et al. disclose the second stapler portion 22 having a pair of elongate mount surfaces (side walls 30, fig. 5, col. 8, lines 11-14), wherein the anvil 40 comprises an anvil plate (flanges 38 extend from side walls 30, figs. 2 and 5, col. 8, lines 31-34) that defines the anvil surface and is coupled to the mount surfaces.  
With respect to claim 23, Chow et al. disclose the anvil plate 38 includes a slot 42 (fig. 5, col. 8, lines 31-36) configured to slidably receive and guide a knife member (pusher bar and knife assembly 110, 138, fig. 4, col. 12, line 62 through col. 13, line 2) along the longitudinal axis.
With respect to claim 24, Chow et al. disclose the anvil plate (flanges 38) has a uniform thickness along the length of the slot (fig. 4).  
With respect to claim 25, Chow et al. fail to disclose that the mount surfaces are configured to exhibit a concave curvature that defines the curved state of the anvil surface before the stapler portions are coupled together.  
Whitman et al. disclose a jaw 50 (fig. 4(a), col. 5, line 56) including mount surfaces (side walls of the jaw 50, figs. 4(a)-(c)) and an anvil plate (curved surface 1081), wherein the mount surfaces are configured to exhibit a concave curvature that defines the curved state of the anvil surface (fig. 4(a)).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the mount surfaces with the mount surfaces configured to exhibit a concave curvature that defines the curved state of the anvil surface as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.       
With respect to claim 26, Chow et al. disclose the second distal jaw 22 includes a pair of sidewalls 30 (fig. 2) that define the mount surfaces (side walls 30, fig. 5, col. 8, lines 11-14), wherein the height of the sidewalls 30 varies relative to the longitudinal axis (shorter height of the sidewalls shown in fig. 19 than in fig. 20).  
With respect to claim 27, Chow et al. disclose the sidewalls 30 have a minimum height (fig. 19) at a medial location (along line 19-19 in fig. 4) of the second distal jaw to define the shape of the respective mount surface.
Chow et al. fails to disclose the concave curvature of the mount surface.
Whitman et al. disclose a jaw 50 (fig. 4(a), col. 5, line 56) including mount surfaces (side walls of the jaw 50, figs. 4(a)-(c)) and an anvil plate (curved surface 1081), wherein the mount surfaces are configured to exhibit a concave curvature that defines the curved state of the anvil surface (fig. 4(a)).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the mount surfaces with the mount surfaces having a concave curvature as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.          
With respect to claims 28 and 37, Chow et al. disclose a clamping member (latch arm 90, figs. 3 and 22, col. 11, lines 9-28) configured to releasably clamp the stapler portions together from an unclamped state (fig. 22) to clamped state (fig. 3), wherein the anvil plate is configured to assume the first state when the stapler is in the unclamped state, and the second state when the stapler is in the clamped state.
Chow et al. fails to disclose that the anvil plate is configured to assume the curved state when the stapler is in the unclamped state and the non-curved state when the stapler is in the clamped state.
 Whitman et al. disclose a surgical stapler including an anvil plate (curved surface 1081) and a clamping member (driver 88, threaded rod 90, pin 92, fig. 3(a) and shown not numbered in figs. 4(a)(-(c), col. 4, lines 1-13), wherein the anvil plate 1081 is configured to assume the curved state when the surgical stapler is in the unclamped state, and the non-curved state when the surgical stapler is in the clamped position (clamping, cutting and stapling; clamping force, col. 5, lines 50-51 and lines 60-61).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the anvil plate with the anvil plate configured to assume the curved state when the stapler is in the unclamped state and the non-curved state when the stapler is in the clamped state as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.       
With respect to claim 29, Chow et al. disclose the anvil surface (staple forming pockets 44, fig. 5, col. 8, lines 38-40) is configured to form staples ejected from the staple cartridge 60. 
With respect to claims 30 and 38, Chow et al. fail to disclose that once the stapler is in the clamped state, the tissue gap is uniform along the lengths of the deck surface and the anvil surface.
Whitman et al. disclose a surgical stapler in which once the stapler is in the clamped state, the tissue gap is uniform along the lengths of the deck surface and the anvil surface (col. 6, lines 1-7). Whitman et al. disclose that the curved jaw at least partially straightens (col. 6, lines 1-7).  Since the cartridge jaw is non-curved, once the stapler is in the clamped state and the curved jaw straightens, the jaws are considered to provide a uniform tissue gap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to provide that once the stapler is in the clamped state, the tissue gap is uniform along the lengths of the deck surface and the anvil surface, as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws and to produce a uniform staple line, especially since both Chow et al. disclose providing a uniform tissue gap (col. 5, lines 17-23) in the clamped state.  
With respect to claim 31, Chow et al. fail to disclose the curved state comprises a concavely curved state, wherein the non-curved state comprises a planar state.  As noted above in the objection to claims, claim 31 is interpreted to require a concavely curved state.  
Whitman et al. disclose a surgical stapler including a jaw 50 (fig. 4(a), col. 5, line 56) supporting an anvil having an anvil surface (curved surface 1081, fig. 4(a)), wherein the anvil surface is configured to transition from a concavely curved state to a non-curved state relative to the longitudinal axis.  Whitman et al. disclose the jaw 50 is formed of a “resilient, deformable material” and is “configured to at least partially straighten, relative to the curved position” when a sufficient clamping force is exerted (col. 6, lines 1-7), and therefore is considered to disclose a concavely curved state and a planar state.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the anvil surface with the anvil surface including a concavely curved state and a planar state as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.       
With respect to claim 32, Chow et al. disclose the transverse height of the second distal jaw 22 varies along a length (the height of the side walls 30, fig. 5, col. 8, lines 11-14, shorter height of the sidewalls shown in fig. 19 than in fig. 20), wherein the second distal jaw has a minimum transverse height (fig. 19) at a medial location (along line 19-19 in fig. 4) of the second distal jaw.
With respect to claim 33, Chow et al. disclose a distal portion of the stapler including a tissue gap post (spacer pin 200, figs. 4 and 6, col. 16, lines 8-29) that defines a minimum tissue gap distance between the deck surface and the anvil surface.
With respect to claim 34, Chow et al. disclose the stapler is configured to prohibit stapling until the first and second stapler portions are coupled together.  Since the Chow et al. device cannot operate until assembled (fig. 3), Chow et al. is considered to disclose that the stapler is configured to prohibit stapling (in its unassembled state, fig. 2) until the first and second stapler portions are coupled together (fig. 3).  
With respect to claim 35, Chow et al. disclose that the first stapler portion 24 comprises a first stapler half (fig. 2) and the second stapler portion 22 comprises a second stapler half (fig. 2), the first and second stapler halves are configured to releasably couple together at their proximal ends (portions 22 and 24 are coupled by pin 36 and notches 56, proximal of the cartridge and anvil portions, fig. 3, col. 9, lines 1-15), such that the halves are configured to pivot relative to one another about their proximal ends (fig. 22, col. 16, line 64 through col. 17, line 16).  
With respect to claim 36, Chow et al. disclose a surgical stapler 20 (fig. 1, col. 7, lines 58-59) comprising a first stapler portion (staple cartridge carrying jaw member 24, fig. 2, col. 7, lines 60-61) having a first distal jaw (figs. 2 and 6) configured to support a stapling assembly (staple cartridge 60, fig. 6, col. 9, lines 16-19) having a deck surface (fig. 6); and a second stapler portion (anvil carrying jaw member 22, fig. 2, col. 7, lines 61-64) configured to cooperate with the first stapler portion to compress, staple, and cut tissue (col. 9, lines 1-8), wherein the second stapler portion 22 includes a second distal jaw (figs. 2 and 6) extending distally along a longitudinal axis (fig. 5, col. 8, lines 31-36) and having a pair of mount surfaces (side walls 30, fig. 5, col. 8, lines 11-14), and an anvil plate (flanges 38 extend from side walls 30, figs. 2 and 5, col. 8, lines 31-34) affixed to the mount surfaces, wherein the anvil plate is configured to assume a first state before the first and second stapler portions are approximated, and wherein the anvil surface is configured to transition from the first state to a second state relative to the longitudinal axis when the first and second stapler portions are approximated to compress tissue (col. 4, lines 8-14; col. 5, lines 12-20; col. 14, lines 4-9).  Chow et al. disclose that the anvil carrying jaw member 22 is flexible such that the rear portion of the jaw member 22 bends away from the jaw member 24 and the front portion bends toward the jaw member 24 when the jaws are clamped and the cam 152 is operated (col. 5, lines 12-20; col. 14, lines 4-9) in order to urge the staple cartridge and anvil together (col. 5, lines 12-20), and therefore the anvil plate is considered to be configured to assume a first state before the stapler portions are approximated and to transition from the first state (before cam is operated) to a second state (flexed, after cam is operated) relative to the longitudinal axis when the first and second stapler portions are approximated to compress tissue.  Chow et al. disclose that the jaw member (jaw 22 comprises a channel-shaped frame including a pair of side wall 30, figs. 4 and 5, col. 8, lines 11-14, and a pair of flanges 38) includes the mount surfaces (side walls 30) and the anvil plate (flanges 38), and therefore the jaw member, mount surfaces, and the anvil plate are considered to bend together. 
Chow et al. fails to disclose mount surfaces that are curved, and that the anvil plate is configured to assume a curved state relative to the longitudinal axis before the stapler portions are approximated and to transition from the curved state to a non-curved state when the first and second stapler portions are approximated to compress tissue.
Whitman et al. disclose a surgical stapler including a first jaw (jaw 80, fig. 4(a)) supporting a stapling assembly 104, and a second jaw (jaw 50, fig. 4(a), col. 5, line 56) including mounting surfaces (side walls of the jaw 50, figs. 4(a)-(c)) and an anvil having an anvil plate (curved surface 1081), wherein the anvil surface is configured to assume a curved state before approximation and to transition from a curved state to a non-curved state relative to the longitudinal axis when the jaws are approximated.  Whitman et al. disclose the jaw 50 is formed of a “resilient, deformable material” and is “configured to at least partially straighten, relative to the curved position” when a sufficient clamping force is exerted (col. 6, lines 1-7), and therefore is considered to disclose that the anvil surface is configured to assume a curved state before approximation and to transition from a curved state to a non-curved state relative to the longitudinal axis when the jaws are approximated to compress tissue.  Whitman et al. disclose that the jaw with the curved clamping surface that at least partially straightens reduces the tendency of tissue to escape from the distal ends of the jaws (col. 5, line 56 through col. 6, line 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Chow et al. to replace the mounting surfaces and anvil plate with the curved mounting surfaces and anvil plate configured to assume a curved state relative to the longitudinal axis before the stapler portions are approximated and to transition from the curved state to a non-curved state when the first and second stapler portions are approximated as taught by Whitman et al., to reduce the tendency of tissue to escape from the distal ends of the jaws, especially since both Chow et al. and Whitman et al. disclose anvil surfaces that are flexible and that transition between curved and non-curved states.       
In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the Chow et al. and Whitman et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the particular shape of the flexible anvil and mounting surfaces would allow for the normal and predictable result of grasping tissue and providing a uniform tissue gap when the stapler is used.  The arrangement of the stapler parts in the claims is no more than a combination and substitution of other old and well-known arrangements of stapler parts.  The features set forth in applicant’s claims are taught by the Chow et al. stapler as now modified by the teachings of Whitman et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Chow et al. and Whitman et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton et al. (WO 2016/160367) disclose an anvil convex upon clamping (fig. 15). 
Ivanko (US Pat. Publ. No. 2009/0127313) discloses an anvil deflection system (figs. 3-5).
Rethy et al. (US Pat. Publ. No. 2005/0222616) disclose an anvil deflection system (figs. 64-65).
Knodel et al. (US Pat. No. 5,769,303) disclose a concavely curved anvil that straightens upon clamping (figs. 12-14).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 October 2022